       Case 1:19-cv-01472-NONE-JLT Document 47 Filed 09/17/20 Page 1 of 2


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11   JOSHUA COWLEY,                                    Case No.: 1:19-cv-01472-NONE-JLT
12                    Plaintiff,                       ORDER AFTER INFORMAL
13          v.                                         TELECONFERENCE RE: DISCOVERY
                                                       DISPUTE
14   PRUDENTIAL SECURITY, INC.,
                                                       (Doc. 43)
15                    Defendant.

16
17          At the request of plaintiff’s counsel, the Court held a teleconference regarding a discovery
18   dispute. (Doc. 43) At issue, was whether and how the defense would produce telephone numbers for
19   the putative members of the FLSA collection. Both parties persisted in their previous arguments: the
20   defense agreed to produce for inspection and copying the personnel and time keeping records for the
21   up to 3,000 people at issue; and the plaintiff refusing anything short of the defense gathering the
22   telephone numbers and reporting them. The Court attempted to negotiate a compromise in which the
23   plaintiff would be provided time keeping records from multiple pay periods—which should provide
24   most of the telephone numbers plaintiff’s counsel asserted they needed—but the plaintiff’s counsel
25   refused. Of note, the plaintiff’s counsel admitted that they had addresses for the people at issue, but
26   preferred to contact them via telephone, rather than by mail, and had not made any effort to utilize
27   the addresses.
28          Because the parties achieved no compromise at the teleconference, the Court ORDERS:

                                                        1
         Case 1:19-cv-01472-NONE-JLT Document 47 Filed 09/17/20 Page 2 of 2


1             1.       No later than October 2, 2020, the plaintiff may file a motion to compel the

2    telephone numbers and/or the defense may file a motion for protective order. The moving party

3    SHALL comply with Local Rule 251(c);

4             2.       Plaintiff’s informal request for the Court to amend the case schedule1 once again, is

5    DENIED.

6
7    IT IS SO ORDERED.

8         Dated:      September 17, 2020                                    /s/ Jennifer L. Thurston
9                                                                  UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
     1
22     The plaintiff’s counsel asked the Court to amend the case schedule despite that the Court had granted such a request on
     July 31, 2020. (Docs. 27, 32) At that time, the Court provided more additional time than requested because it appeared
23   that the work needed to be done, could not be completed in the time sought and the Court expressly warned that it would
     not extend the schedule over and over again.
24
     The current reasons stated today for the additional amendment were the same as those voiced in July (See Doc. 40). The
25   Court expressed its strong dismay that the parties have continued, since early June, to debate the merits of the
     defendant’s discovery responses and at the inefficiency and ineffectiveness of shooting off emails rather than having
26   substantive discussions via telephone or videoconference, during which it would be more readily apparent whether
     compromise could be achieved or whether they were at an impasse. The Court has little sympathy for parties who allow
27   disputes to drag on despite the Court’s expressed willingness—and, in fact, its expressed requirement—that the
     aggrieved party bring the matter to the Court through an informal conference in a timely fashion (Doc. 14 at 3, line 17).
28   If the parties wish to burn up their discovery time in this fashion, that is their choice. However, it is not a basis to amend
     the case schedule.

                                                                   2
